Exhibit 10.2

MARCH 2013 DECLARATION OF AMENDMENT

TO

MIMEDX GROUP, INC. ASSUMED 2006 STOCK INCENTIVE PLAN

THIS March 2013 DECLARATION OF AMENDMENT, is made effective as of the 6th day of
March 2013, by MIMEDX GROUP, INC. (the “Corporation”), to the MiMedx Group, Inc.
Assumed 2006 Stock Incentive Plan (the “Plan”).

R E C I T A L S:

WHEREAS, the Board of Directors of the Corporation (the “Board”) has deemed it
advisable to increase the aggregate number of shares of Common Stock that may be
issued pursuant to Awards (as defined in the Plan) granted under the Plan from
16,500,000 shares to 22,500,000 shares;

WHEREAS, Section 12 of the Plan currently authorizes the Board acting as the
Administrator (as defined in the Plan) to amend the Plan, provided that any
amendment required by Applicable Laws (as defined in the Plan) to be approved by
the Corporation’s shareholders shall be approved by the Corporation’s
shareholders;

WHEREAS, the Board of the Corporation has deemed it advisable to amend the Plan
as set forth herein; and

WHEREAS, the Corporation desires to evidence such amendments by this March 2013
Declaration of Amendment.

NOW, THEREFORE, IT IS DECLARED that, effective as of March 6, 2013, the Plan
shall be and hereby is amended as follows:

 

1. Amendment to Section 5(a). Section 5(a) of the Plan is hereby amended to read
as follows:

(a) Shares of Stock Subject to the Plan. Subject to adjustments as provided in
Section 5(d), the aggregate number of shares of Common Stock that may be issued
pursuant to Awards granted under the Plan shall not exceed 22,500,000 shares.
Shares delivered under the Plan shall be authorized but unissued shares,
treasury shares or shares purchased on the open market or by private purchase.
The Corporation hereby reserves sufficient authorized shares of Common Stock to
meet the grant of Awards hereunder.

 

2. Amendment to Section 5(b). Section 5(b)(i) of the Plan is hereby amended to
read as follows:

The maximum number of shares of Common Stock that may be issued to any one
Participant under the Plan pursuant to the grant of Incentive Options shall not
exceed 22,500,000 shares;



--------------------------------------------------------------------------------

3. Amendment to Section 12(a). Section 12(a) of the Plan is hereby amended to
read as follows:

The Plan may be amended, altered and/or terminated at any time by the
Administrator; provided, however, that approval of an amendment to the Plan by
the shareholders of the Corporation shall be required to the extent, if any,
that shareholder approval of such amendment is required by Applicable Laws or to
increase the shares available that may be issued pursuant to Awards granted
under the Plan as set forth in Section 5(a) of the Plan as hereby amended.

4. Continued Effect. Except as set forth herein, the Plan shall be unchanged and
shall remain in full force and effect.

IN WITNESS WHEREOF, this March 2013 Declaration of Amendment is executed on
behalf of MiMedx Group, Inc. effective as of the day and year first above
written.

 

      MiMedx Group, Inc.      

By:

 

 /s/ Michael J. Senken

     

Name: Michael J. Senken

     

Title: Chief Financial Officer

ATTEST:

     

By:

 

 /s/ Roberta L. McCaw

     

Name: Roberta L. McCaw

     

Title: Secretary and Treasurer

     